Citation Nr: 0804758	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a spine disability.  

2.  Entitlement to service connection for a spine disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to a compensable rating for a simple right 
parietal skull fracture.  

5.  Entitlement to an increased initial rating for trigeminal 
neuralgia headaches, currently rated as 30 percent disabling.  

6.  Entitlement to an effective date earlier than August 4, 
2006, for the award of service connection for trigeminal 
neuralgia headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1947 and from April 1951 to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2004, May 2006, and April 2007 rating 
decisions of a Department of Veterans Appeals (VA) Regional 
Office (RO) that declined to reopen the veteran's claim for 
service connection for a spine disability; denied service 
connection for an acquired psychiatric disorder, to include 
PTSD; continued a noncompensable rating for a simple right 
parietal skull fracture; and granted service connection and 
assigned a 30 percent disability rating for trigeminal 
neuralgia headaches, effective August 4, 2006.  The veteran 
testified before the Board in June 2007.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.




FINDINGS OF FACT

1.  The claim for service connection for a spine disability 
was previously denied in a July 1976 RO decision.  The 
veteran did not appeal that decision.  

2.  Evidence received since the last final decision for 
service connection for a spine disability in July 1976 
includes some evidence which is not cumulative or redundant, 
and which raises a reasonable possibility of substantiating 
the claim.

3.  The veteran's diagnosed spine disability first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein. 

4.  The veteran's simple right parietal skull fracture is not 
symptomatic as a skull fracture or identifiable by x-ray.  He 
is not shown to have lost a portion of his skull smaller than 
the size of a 25-cent piece.  

5.  The veteran's trigeminal neuralgia headaches have been 
manifested by frequent incapacitating attacks associated with 
photophobia, phonophobia, and occasional nausea with 
vomiting.  The headaches are not prolonged or productive of 
severe economic inadaptability.  The veteran does not have a 
diagnosis of multi-infarct dementia associated with brain 
trauma nor does he have complete paralysis of the fifth 
trigeminal cranial nerve.

6.  The veteran's initial claim for service connection for 
trigeminal neuralgia headaches was filed at the RO on August 
4, 2006, more than one year after his separation from active 
service.  There is no informal or formal claim, or written 
intent to file a claim for service connection for trigeminal 
neuralgia headaches of record, prior to August 4, 2006.    






CONCLUSIONS OF LAW

1.  The July 1976 RO decision that denied service connection 
for a spine disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for a spine disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (1997).

3.  The veteran's current spine disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

4.  The criteria for a compensable rating for a simple right 
parietal skull fracture have not been met during the period 
under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code (DC) 5296 (2007).

5.  The criteria for a rating in excess of 30 percent for 
trigeminal neuralgia headaches have not been met since August 
4, 2006, the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.120, 4.124a, 4.129, 4.130, Diagnostic Codes (DCs) 8045, 
8100, 8205, 9304 (2007).

6.  The criteria for an effective date earlier than August 4, 
2006, for the award of service connection for trigeminal 
neuralgia headaches have not been met.  38 U.S.C.A. §§ 1101, 
5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a May 1950 rating decision, the RO denied the veteran's 
claim for service connection for a spine disability.  The RO 
declined to reopen the claim in July 1976 and, most recently, 
in May 2006.  By a January 2007 statement of the case, the RO 
reopened the claim and denied service connection on the 
merits.  While the RO found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for a spine disability, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in July 1976, the RO denied the veteran's 
claim for service connection for a spine disability.  The 
veteran did not appeal that decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the July 1976 decision became final because the appellant did 
not file a timely appeal.  

The claim for entitlement to service connection for a spine 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in April 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA medical records, and the veteran's 
statements.  VA found that there was no evidence of a 
diagnosis of a spine disability in service or a current 
diagnosis of a spine disability, and the claim was denied.   
  
The veteran applied to reopen his claim for service 
connection for a spine disability in April 2005.  The Board 
finds that the evidence received since the last final 
decision was not previously submitted to agency decision 
makers and relates to an unestablished fact necessary to 
substantiate the claim.  

Newly received evidence includes VA medical records showing 
that the veteran received treatment for a spine disability.  
In particular, a January 2004 VA medical report shows that 
the veteran was diagnosed with osteoarthritis of the low 
back.  The Board finds that the VA medical records are both 
new and material evidence because the claim was previously 
denied partly due to the lack of a current diagnosis of a 
spine disability.  Justus v. Principi, 3 Vet. App. 510 
(1992).  That evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The veteran's service medical records are negative for 
complaints of or treatment for a spine disability.  On 
separation examination in June 1953, the veteran made no 
complaints regarding his spine, and his musculoskeletal 
system was found to have no abnormalities.  Since the 
veteran's musculoskeletal system was found to be within 
normal limits on separation and there were no recorded 
complaints during a combined four-year period of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
spine disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of a spine disability is an August 
2001 VA medical report where the veteran was diagnosed with 
osteoarthritis of the low back.  

VA treatment records dated from August 2001 to December 2006 
show that the veteran received intermittent treatment for 
osteoarthritis of the low back and degenerative joint disease 
of the thoracolumbar spine.  At no time did any treating 
provider relate the veteran's spine disability to his period 
of active service.  
  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current spine disability.  There is no competent medical 
opinion of record relating the veteran's spine disability to 
his service or any event in service.  In addition, arthritis 
(or any other spine disability) was not diagnosed within one 
year of separation from service, so presumptive service 
connection is not warranted.  

The veteran contends that his current spine disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's spine disability is in August 2001, 
approximately 48 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's spine disability 
developed in service or is due to any event or injury in 
service.  Therefore, the Board concludes that the spine 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2007).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Simple Right Parietal Skull Fracture 

Under Diagnostic Code 5296, for loss of part of the skull 
without brain hernia, the loss of a portion of both the inner 
and outer table of the skull without brain herniation 
warrants a 10 percent rating if the size of the area lost is 
smaller than the size of a 25-cent piece, or 0.716 square 
inches (4.619 square centimeters).  A 30 percent rating is 
warranted if the size of the area lost is intermediate.  A 50 
percent rating is warranted if the size of the area lost is 
larger than a 50-cent piece, or 1.140 square inches (7.355 
square centimeters).  An 80 percent rating is warranted for 
loss of part of the skull with brain hernia.  Intracranial 
complications are to be evaluated separately.  38 C.F.R. § 
4.71a, DC 5296 (2007).  

On VA examination in May 2006, the veteran reported 
experiencing headaches after being treated for his skull 
fracture during service and stated that the headaches had 
continued up to the present.  He described the headaches as 
being throbbing and located directly on the top of his head 
to the left parietal side.  He complained that the headaches 
occurred daily.  He also reported photophobia, phonophobia, 
and nausea, but denied any vomiting.  He stated that he did 
not currently have a specific area of his head or skull that 
was tender or directly painful.  He had not noticed any 
swelling, head injury, heat, or redness, and he was unable to 
recall which side of the head had been injured or fractured.  
There were no active infections.  The veteran complained that 
the pain in his head caused him to have no energy to mow his 
yard or walk more than four to five blocks when exercising.  
Examination revealed no evidence of deformity of the head 
upon palpation.  There was no deformity of the bone, palpable 
fracture line, or callus.  The veteran complained of 
tenderness more on the left side than the right side.  There 
was a small area of muscular spasm in the anterior area of 
the temporal bone.  Posteriorly in the parietal areas 
bilaterally, there was no evidence of pain, palpable motion, 
visible deformity, or abnormal symmetry.  There were 
virtually no abnormalities of the skull and no evidence of 
tenderness, edema, drainage, redness, heat, malunion, or 
nonunion.  The examiner noted that there was no evidence of a 
skull fracture on two different x-rays taken 7 and 10 years 
previously.  The diagnostic impressions of the skull fracture 
were that it was not identifiable on x-ray or physical 
examination, not symptomatic as a skull fracture, and not 
debilitating to the veteran with respect to his daily and 
recreational activities.  

The Board finds that a compensable rating under DC 5296 is 
not warranted.  The VA examination in May 2006 demonstrated 
that the veteran's skull fracture was not identifiable on x-
ray or physical examination and was not symptomatic as a 
skull fracture.  The evidence of record does not show that 
there was loss of a portion of either the inner or outer 
table of the skull that was smaller than the size of a 25-
cent piece, or 0.716 square inches.  The Board finds that the 
clinical evidence does not support the criteria for a 10 
percent rating, and the veteran's simple right parietal skull 
fracture most nearly approximates the criteria for a 
noncompensable rating.   

The Board finds that the veteran's simple right parietal 
skull fracture does not warrant a compensable rating during 
any of the time under consideration.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
Trigeminal Neuralgia Headaches 

The veteran is currently in receipt of a 30 percent rating 
for his trigeminal neuralgia headaches under DC 8100, which 
pertains to migraine headaches.  Under DC 8100, a 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A maximum 50 percent rating is warranted for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100 (2007).

On VA examination in November 1996, the veteran complained of 
some pain on the right side of his head.  Examination 
revealed no swelling, deformity, angulation or false 
movement, shortening, or intra-articular involvement.  There 
were also no tumors or motor or sensory impairment of the 
affected cranial nerves.  The diagnosis was minimal residuals 
of a simple parietal skull fracture.  

On VA examination in May 2002, the veteran complained of 
having continuous, worsening headaches since his skull 
fracture in 1946.  He reported that his entire head hurt, and 
there was no focality to it.  He stated that he had trouble 
sleeping, secondary to the headaches.  Palpation of the skull 
revealed tenderness in every single spot with no focal areas.  
All cranial nerves were intact.  The diagnosis was a well-
healed skull fracture without obvious residuals.  The 
examiner noted an unremitting, nonfocal, and worsening 
headache pattern, which did not fit with the typical 
characteristics of post-traumatic headaches, which were 
usually static and non-worsening.    

At a May 2006 VA examination, the veteran described his 
headaches as throbbing and located directly on the top of his 
head on the left parietal/occipital junction.  He reported 
that his headaches had worsened and were almost a daily 
event.  He did not currently have a specific area of his head 
or skull that was tender or directly painful.  Upon palpation 
of the head, the veteran reported tenderness more on the left 
side than the right side.  In the area of the anterior 
temporal bone, there was a small area of muscular spasm where 
the veteran complained he was having most of his pain.  There 
was no evidence of pain in the posterior parietal areas 
bilaterally.  

On VA examination in April 2007, the veteran complained that 
he suffered from headaches occurring three to four times per 
day on a daily basis.  He reported that the headaches were 
paroxysmal in onset with 10/10 pain lasting for several 
minutes with electrical-like sensation from the trigeminal 
aspect as well as the exoccipital aspect of the head, and 
along the parietal aspect radiating up toward the top of the 
scalp.  He stated that the headaches were incapacitating in 
nature and associated with photophobia, phonophobia, and 
occasional nausea and vomiting.  He reported that the 
headaches were very brief in nature, and that the over-the-
counter pain medication that he took did not take effect in 
time.  Examination revealed tenderness to palpation over the 
parietal bone.  The examiner diagnosed the veteran with 
trigeminal neuralgia.  He explained that the areas on the 
veteran's scalp where there was tenderness to palpation were 
innervated by the zygomatic temporal nerve and the 
supraorbital nerve, which were branches of the trigeminal 
nerves.      

In evaluating the veteran's disability under DC 8100, the 
Board finds that there is evidence of frequent incapacitating 
attacks due to headaches and associated with photophobia, 
phonophobia, and occasional nausea with vomiting.  The 
headaches occurred on a daily basis and did not last for an 
extended period of time.  However, the Board finds that there 
is no evidence that the headaches were prolonged or 
productive of severe economic inadaptability, as is required 
for a higher rating of 50 percent.  While the evidence 
reflects that the veteran is not currently employed, there is 
no evidence demonstrating that he is unable to work 
specifically as a result of his service-connected headaches.  
Therefore, the Board finds that an increased rating is not 
warranted under DC 8100.  38 C.F.R. § 4.124a, DC 8100.     

Diagnostic Codes 8045 and 9304, which contemplate brain 
disease due to trauma, are also potentially applicable in 
this instance.  Purely neurological disabilities following 
trauma to the brain are to be rated under the diagnostic 
codes specifically dealing with such disabilities (e.g., DCs 
8045-8207).  Purely subjective complaints recognized as 
symptomatic of brain trauma are rated 10 percent and no more 
under DC 9304.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. §§ 4.124a, DC 8045; 4.129, DC 9304 (2007).  
However, as the veteran is already in receipt of a rating in 
excess of 10 percent and he does not have a diagnosis of 
multi-infarct dementia associated with brain trauma, DCs 8045 
and 9304 may not serve as a basis for an increased rating in 
this case.  38 C.F.R. §§ 4.124a, DC 8045; 4.129, DC 9304.  

Diagnostic Code 8205, which pertains to paralysis of the 
fifth (trigeminal) cranial nerve, may also be applicable.  
Under DC 8205, a 30 percent rating is warranted for severe, 
incomplete paralysis of the fifth cranial nerve.  A maximum 
50 percent rating is warranted for complete paralysis of the 
fifth cranial nerve.  The ratings for the cranial nerves are 
for unilateral involvement; when bilateral, combine but 
without the bilateral factor.  38 C.F.R. § 4.124a, DC 8205 
(2007).  In this case, there is no evidence that the veteran 
has complete paralysis of the fifth (trigeminal) cranial 
nerve, so DC 8205 may not serve as a basis for an increased 
rating in this case.  38 C.F.R. § 4.124a, DC 8205.    

In sum, the Board finds that the veteran's trigeminal 
neuralgia headaches do not warrant a rating in excess of 30 
percent under any of the applicable diagnostic criteria 
during any of the time under consideration since service 
connection was established.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Earlier Effective Date 

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2007).    

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).    

The veteran filed his claim for service connection for 
trigeminal neuralgia headaches on August 4, 2006, more than 
one year after his separation from active service in June 
1953.  Where a claim has been filed more than one year after 
the date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the veteran's records demonstrate that he 
complained of right-sided head pain due to his in-service 
skull injury as early as a November 1996 VA examination for 
bones.  On VA examination in May 2002, the veteran reported 
tenderness to palpation in all areas of the skull, and the 
examiner stated that the veteran apparently had a chronic 
headache condition.  Thus, the later date is the date the 
claim was received by VA.  However, it is significant that 
while the disability in this case may have existed for many 
years, a claim must be filed in order for any type of benefit 
to be paid.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).   

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
trigeminal neuralgia headaches, was filed prior to August 4, 
2006, the Board finds no evidence of there being such a 
claim.  The evidence shows that although the veteran 
complained of headaches at the November 1996 and May 2002 VA 
examinations, he did not file a formal claim for service 
connection for trigeminal neuralgia headaches at either time.  
In this case, the only date that could serve as a basis for 
the award of service connection for trigeminal neuralgia 
headaches is the date of receipt of the veteran's claim on 
August 4, 2006.  There is no legal entitlement to an earlier 
effective date.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an 
earlier effective date and that claim must be denied.



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, April 2005, 
and January 2007; rating decisions in April 2004, May 2006, 
and April 2007; and statements of the case in January 2005 
and January 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for increased rating for a simple 
right parietal skull fracture and trigeminal neuralgia 
headaches.  VA has not obtained a medical examination in 
relation to the claim for service connection for a spine 
disability because there is no competent evidence that the 
appellant's diagnosed disorder is the result of any event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2007).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a spine disability is reopened.  
To that extent only the claim is allowed.

Service connection for a spine disability is denied.  

A compensable rating for a simple right parietal skull 
fracture is denied.  

An initial rating in excess of 30 percent for trigeminal 
neuralgia headaches is denied.  

An effective date earlier than August 4, 2006, for the award 
of service connection for trigeminal neuralgia headaches is 
denied.  



REMAND

The Board finds that additional development is needed prior 
to further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The record reflects that the veteran has been 
diagnosed with several psychiatric disorders, including PTSD, 
depressive disorder, and anxiety disorder, but it remains 
unclear whether the diagnosed psychiatric disorders are 
related to his period of active service.  

The veteran's service medical records show that in October 
1946, he suffered a skull fracture when he was thrown off a 
trailer while on duty.  The veteran is currently service-
connected for a simple right parietal skull fracture and 
trigeminal neuralgia headaches associated with the skull 
fracture.  At a June 2007 travel board hearing, the veteran 
testified that his trigeminal neuralgia headaches caused him 
to worry and have recurrent flashbacks of the skull injury.  
He also reported that the headaches caused him to experience 
episodes of anger for no reason and occasionally disturbed 
his sleep.  Additionally, the veteran testified that his 
diagnosis of PTSD had been discredited by a VA examiner in 
April 2004 because the diagnosis had not been substantiated 
with any psychometric instrument and did not meet the DSM-IV 
criteria for PTSD.  

The veteran has been currently diagnosed with several 
psychiatric disorders, including PTSD, depressive disorder, 
and anxiety disorder.  There is no opinion in the veteran's 
file, however, as to whether his current psychiatric 
disorders are related to the head trauma from his in-service 
skull injury.  In order to make an accurate assessment of the 
veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and the 
skull fracture sustained during service based upon a thorough 
review of the record.  It is also necessary to determine 
whether the veteran's current diagnosis of PTSD is 
appropriate.    

Because a VA examiner has not opined as to whether the 
veteran's psychiatric disorders are related to the head 
trauma from the skull fracture he incurred during service, 
the Board finds that an examination and opinion addressing 
the etiology of these disorders is necessary in order to 
fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination to (a) 
determine whether a diagnosis of PTSD 
is appropriate, and (b) determine the 
relationship between any diagnosed 
psychiatric disorders and the skull 
fracture injury he incurred during his 
period of active service.  In assessing 
whether the PTSD diagnosis is 
appropriate, the examiner should use 
the diagnostic criteria of DSM-IV, and 
if necessary, administer psychometric 
instrument testing.  The examiner 
should specifically state whether or 
not each criterion for a diagnosis of 
PTSD is met.  In determining the 
etiology of the veteran's psychiatric 
disorders, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current psychiatric disorder is 
etiologically related to the head 
trauma from the skull fracture injury 
that was incurred during service or 
related to any other incident of active 
service.  If necessary, the examiner 
should attempt to reconcile the opinion 
with the medical opinions of record.  
The rationale for all opinions 
expressed must be provided.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


